Citation Nr: 9923517	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-00 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran had active military service from May 1977 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the above-noted 
claim.

The case was previously before the Board in December 1997, 
when it was remanded to schedule the veteran for a hearing 
before a Member of the Board.  An appropriate hearing was 
scheduled in May 1999; however, the veteran failed to report.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD is plausible, and the RO has obtained sufficient 
evidence for correct resolution of this claim.

2.  The veteran is not a veteran of combat.

3.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

4.  The current diagnoses of PTSD are based on uncorroborated 
history provided by the veteran.



CONCLUSION OF LAW

PTSD was not incurred during service.  38 U.S.C.A. §§ 1110, 
1131, and 1154 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 
3.304(d) and (f) (1998) (as amended, 64 Fed. Reg. 32807-32808 
(June 18, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from May 1977 to October 
1978.  His service medical records disclose that he attempted 
suicide on September 10, 1978.  There were superficial wounds 
to his wrists with no bleeding.  The assessment was personal 
crisis.  He was hospitalized from September 11, to September 
15, 1978, at which time he was diagnosed as having an 
explosive personality, chronic, moderate.  The veteran was 
provided an Expeditious Discharge by reason of inability to 
adapt socially and emotionally to the Army.  On separation 
examination on September 15, 1978, psychiatric evaluation was 
abnormal.  The veteran was tearful, angry, theatrical and 
agitated.  There were superficial scratches on both wrists.

The veteran made of claim for service connection for "PTSD, 
non-combat" in December 1992.  

The veteran was hospitalized at the VA Medical Center (VAMC) 
in Little Rock, Arkansas, from December 1992 to January 1993.  
He stated that he had problems with a sergeant in his unit 
during active service who cocked a 45 automatic, pointed it 
at his head, and told him over and over again that he was 
going to kill him.  The veteran claimed to have nightmares of 
this event.  Pertinent diagnoses included alcohol abuse and a 
personality disorder.

The veteran was hospitalized at the VAMC in Fayetteville, 
Arkansas, in January 1993.  He stated that a sergeant stuck a 
gun in his face during active service and that since that 
time he had nightmares and other symptoms.  The veteran's 
mother complained that he was a habitual liar.  Pertinent 
diagnoses included depression, not otherwise specified, 
nonpsychotic; history of possible PTSD, noncombat, chronic; 
and mixed personality disorder (borderline and addictive 
traits).   

VA outpatient treatment notes also reflect diagnoses of PTSD 
by history and noncombat PTSD in January 1993, as a result of 
being held hostage by a drunken sergeant with a gun to his 
head during active service.

On VA mental disorders examination in February 1993, the 
veteran stated that he was trained as a radio operator during 
active service and served in Germany.  He reported that a 
drunken sergeant constantly tormented him by providing extra 
duties and never providing him a clear understanding of his 
assignments.  On two occasions, the sergeant reportedly held 
a gun to the veteran's head for over an hour saying that he 
was going to kill him.  During the last episode, the sergeant 
was discovered by another sergeant and the incident ended.  
The veteran was then out of control with fear and reportedly 
psychiatrically hospitalized.  He was thereafter discharged 
because he was told he was homicidal toward the sergeant.  
The examiner diagnosed PTSD, chronic and quite severe.

The veteran testified at a personal hearing at the RO in June 
1994.  He recounted his alleged inservice trauma, as detailed 
above.  He stated that he told another sergeant about the 
first incident of having a gun held to his head, but no 
action was taken.  During the second incident when the 
sergeant was holding a gun to his head, he was caught and 
told to put the gun down.  No disciplinary action was ever 
taken against the sergeant.  The veteran later slashed his 
wrists.  After his separation from active service, he first 
sought medical treatment for moodiness at a hospital in 
Fresno, California, in 1989.  He next sought treatment in 
Fayetteville in 1992.

In follow-up development, the RO requested the facts and 
circumstances surrounding the veteran's discharge and all 
clinical records for a nervous condition in Warburg, Germany 
from the National Personnel Records Center (NPRC).  Service 
department records were received showing only that the 
veteran was administratively discharged.  NPRC responded that 
the veteran's medical records were previously sent to the RO 
in March 1993.


Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the medical evidence shows diagnosis of PTSD.  The 
veteran has submitted competent lay statements of inservice 
experiences alleged to have caused his PTSD.  Medical 
professionals have diagnosed PTSD based on the veteran's 
purported service experiences.  This evidence is sufficient 
to create the plausibility of a valid claim.  Therefore, it 
is sufficient for the establishment of a well-grounded claim.  

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, all medical records referenced by the veteran 
have been obtained, with the exception of those from a 
hospital in Fresno, California, dated in 1989.  However, the 
veteran does not claim that he was treated for PTSD at that 
time.  There is no indication of the existence of any medical 
evidence that the RO did not attempt to obtain.  The veteran 
was provided an appropriate VA examination.  Sufficient 
evidence is of record to properly decide this claim.  
Therefore, the Board concludes VA satisfied its duty to 
assist the veteran.

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998) (as 
amended, 64 Fed. Reg. 32807-32808 (June 18, 1999), effective 
March 7, 1997); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  Having determined that the veteran's claim is at 
least plausible and that the duty to assist has been 
fulfilled, the Board must assess the credibility and weight 
of the evidence.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Id. at 618.  The evidence is 
no longer presumed to be credible once an analysis of the 
claim on the merits is undertaken. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the veteran is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998) (as amended, 64 Fed. Reg. 32807-32808, June 18, 
1999)).  Before this provision applies, the Board must make a 
specific finding that the veteran was engaged in combat with 
the enemy.  See Zarycki.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
In other words, the claimant's assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact. 

The veteran has not alleged that he engaged in combat with 
the enemy during service.  He claimed service connection for 
"non-combat PTSD."  He reported that he was trained as a 
radio operator and that his stressor consisted of being 
tormented by a sergeant.  He did not serve on active duty 
during a period of war.  Therefore, the Board finds that the 
veteran did not engage in combat with the enemy.  His 
military occupational specialty of radio operator does not 
indicate combat service.  The veteran's own statements do not 
indicate that he participated in combat nor has he described 
participation in combat-related duties.  Because the evidence 
does not support the conclusion that the veteran engaged in 
combat with the enemy, the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  There is nothing corroborating 
the veteran's claimed stressors.  He has not submitted any 
buddy statements or other evidence corroborating the alleged 
stressors.  Accordingly, there is no credible supporting 
evidence that the claimed stressors actually occurred. 

As discussed above, if a claim is well grounded, VA has a 
duty to assist the veteran in the development of his claim.  
The Court has indicated that with a PTSD claim, the duty to 
assist includes a duty to attempt to verify the claimed 
stressors with the United States Armed Services Center for 
Research of Unit Records (USASCRUR)).  In the veteran's case, 
no attempt has been made to verify the alleged stressors with 
USASCRUR.  In the particular circumstances of this case, 
however, the Board finds that VA satisfied its duty to assist 
the veteran in the development of his claim.  

The veteran has not provided names of any of the individuals 
involved in the alleged stressful events, including the name 
of the sergeant who allegedly tormented him or those who 
allegedly witnessed these events.  In addition, and perhaps 
most importantly, the veteran's alleged stressors could not 
be verified, even if VA were to attempt to do so.  The Board 
has conducted a thorough review of the evidence in the claims 
file in order to ascertain whether, regardless of the 
veteran's failure to provide specific stressor information to 
the RO, he has ever provided any specific details as to the 
alleged stressors.  However, he has only made general 
allegations, such as his being tormented by a sergeant.  He 
claims that no disciplinary action was taken against this 
sergeant.  As noted above, the veteran has not, at any time, 
provided the names of people involved.  His service medical 
records documenting his psychiatric treatment after the 
alleged event provide no corroborating information, and 
efforts to obtain additional inservice clinical records were 
unsuccessful.  The veteran has been advised that his claim 
was denied because his stressors are uncorroborated and/or 
unsupported.  See Rating Decision, dated December 22, 1993; 
Statement of the Case, issued February 24, 1994; Hearing 
Officer's Decision, dated July 19, 1994; and Supplemental 
Statement of the Case, issued July 26, 1994.  However, he has 
offered no further details or supporting evidence.  
Accordingly, it is manifest that these incidents are not 
subject to verification.  

It would be pointless to remand the veteran's claim in order 
to request that the RO attempt to verify his stressors with 
USASCRUR.  It is reasonable to assume that any attempt to 
verify his stressors would fail in light of the lack of 
meaningful details regarding these incidents, including the 
names of the individuals involved and the fact that no 
disciplinary action was taken.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Although 
diagnoses of PTSD are of record, there is no evidence of 
record corroborating that the alleged inservice stressors 
actually occurred, and there are no specific details of 
record indicating that any of the alleged stressors could be 
verified by the appropriate authorities.  The Board is not 
obligated to grant service connection for PTSD solely because 
the record contains a diagnosis of PTSD.  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, the Board 
is not required to accept a veteran's uncorroborated account 
of his military experiences or the opinions of psychiatrists 
and psychologists that are based on such an uncorroborated 
history provided by the veteran.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).  The veteran is not entitled to 
the application of the benefit of the doubt; there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  See 38 U.S.C.A. § 5107(b) (West 1991). 

The Board is cognizant of the veteran's own statements to the 
effect that he experiences symptoms of PTSD that are due to 
stressors while in service.  However, the evidence does not 
indicate that he possesses medical expertise, and, as 
indicated above, he is not competent to render an opinion on 
a matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Entitlement to service connection for PTSD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

